Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed April 28, 2021 has been entered.  Claims 1-5, 7, 13-15, 23, 24, 26-29 and 31-34 are pending in this application, with claims 23, 24, 26-29 and 31-34 withdrawn from consideration as directed to non-elected inventions. Thus claims 1-5, 7 and 13-15 are examined herein.

Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2007/0290175).  This is a new ground of rejection.
	Kim discloses a process of making metal nanoparticles by reduction of a precursor of a metal.  The precursor may be iron (II) acetate (see Kim para. [0033]), and reduction may occur in the presence of a reducing agent such as tetrahydroborates of Li or Na (see Kim para. [0072]), a polymer such as polyvinylpyrrolidone or PVP (see Kim para. [0048]), and a base such as sodium hydroxide or potassium hydroxide (see Kim para. [0076]).  All of the above are within the scope of instant claims 3, 4 and 7.  With respect to claim 5, Kim para. [0049] states that a 
	Kim does not disclose any specific example of producing iron nanoparticles, and does not recite the diameter range set forth in claim 1 as amended.  However,
	a) Kim para. [0007] and [0029] indicate that the prior art method is suitable for producing iron particles, and using a compound of iron such as iron (II) acetate as a precursor (as suggested in Kim para. [0033]) would obviously result in iron particles.
	b) Kim para. [0113] indicates that as many as 5% of the particles formed in the prior art process may be larger than about 200 nm, i.e. Kim suggests preparing particles having a size within the presently claimed range.
	Thus, the disclosure of Kim is held to create a prima facie case of obviousness of a process as presently claimed.

				Response to Arguments
Applicant’s arguments set forth on pages 5-7 of the response filed April 28, 2021 have been considered.  The examiner agrees that the amendments to the claims filed on that date overcome all prior rejections under 35 USC 112.  The examiner further agrees that the amendment to claim 1 overcomes the prior rejection based on Yang, in view of Zhan and WO ‘328.  However, the amendment resulted in several of the present claims being rejected under newly cited art, as indicated supra.

Allowable Subject Matter
Claims 2 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	August 2, 2021